DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: L2-3  of the claim recites “a battery block including plurality of cell rows…are arrange in a line along a row direction” but should recite “a battery block including a plurality of cell rows…are arranged in a line along a row direction” in order to be grammatically correct.
Claim 12 is objected to because of the following informalities: the second to last indentation  of the claim recites “the battery case includes…an bottom portion formed near an other end portion of the battery case where is opposed to the one end portion in a height direction of the cells perpendicular to a row direction of the plurality of cells” but should recite “the battery case includes…a bottom portion formed near an other end portion of the battery case which is opposed to the one end portion in a height direction of the cells and perpendicular to a row direction of the plurality of cells” in order to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020).
Regarding Claim 1, Shimizu discloses in Figs. 2-4 a battery module ([0042], battery assembly) comprising:
a battery block (see annotated Fig. 13 provided below) including a plurality of cell rows (C), in each of which a plurality of cells (12) are arranged in a line along a row direction (Fig. 4, [0042], [0048], see also annotated Fig. 13 provided below), wherein each of the plurality of cells (12) includes a positive electrode terminal (32b) and a negative electrode terminal (32a) disposed on one end part (30b, lid) of each of the plurality of cells (12) (Fig. 5, [0044]-[0045]), a plurality of end parts (30b) are positioned on a same side in the battery block (Figs. 4-5); 
an insulative plate (18, upper case) disposed above the plurality of one end parts (30b) of the plurality of cells (12) (Figs. 3-5 and 8, [0042], [0053]-[0054]), the insulative plate (18) including holes (56a, 56b, apertures) that are provided in the insulative plate (18) and through each of which the positive electrode terminal (32b) and the negative electrode terminal (32a) of each of the plurality of cells (12) are exposed (Figs. 8-10, [0054]); and 
a plurality of conductive members (78, common bus bar) disposed on a surface of the insulative plate (18) opposite to a surface of the insulative plate (18) opposed to the plurality of cells (12) (Figs. 4, 9-10, and 13, [0074]), wherein:
the plurality of conductive members (78) extend along the row (C) direction ([0048], [0079]),
each of the plurality of conductive members (78) includes terminal connecting parts (84) connected through the holes (56a, 56b) to the terminals (32a, 32b) of a same pole of each of the cells (12) included in the battery block (see annotated Fig. 13 provided below) (Figs. 10 and 15, wherein the terminal connecting parts 84 are connected to the terminals 32a, 32b and the terminals 32a, 32 extend through the holes 56a, 56b and therefore the terminal connecting parts 84 are connected through the holes 56a, 56b to the terminals 32a, 32b), and
at least one of the plurality of conductive members (78) connects positive electrode terminals (32b) of the plurality of cells (12) in one row of the plurality of rows (C) and negative electrode terminals (32a) of the plurality of cells (12) in an adjacent row of the plurality of rows (C) adjacent to the one row (see annotated Fig. 13 provided below).

    PNG
    media_image1.png
    697
    780
    media_image1.png
    Greyscale

Regarding Claim 2, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein the battery block includes more than two rows (see annotated Fig. 13 provided above).
Regarding Claim 3, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein each of the plurality of conductive members (78) is made of a plate-shaped metallic material ([0074], [0079], aluminum).
Regarding Claim 9, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein each of the plurality of conductive members (78) has a shape hanging over at an edge part of each of the holes (56a, 56b) (see annotated Fig. 10 provided below).

    PNG
    media_image2.png
    578
    858
    media_image2.png
    Greyscale

Regarding Claim 11, Shimizu discloses in Figs. 2-4 a battery module ([0042], battery assembly) comprising:
a plurality of cells (12) ([0042]), each of the plurality of cells (12) including a positive electrode terminal (32b) and a negative electrode terminal (32a) disposed on one end part (30b, lid) of each of the plurality of cells (12) (Fig. 5, [0044]-[0045]), the plurality of cells (12) being arranged in such a manner that a plurality of the one end parts (30b) of the plurality of cells (12) are positioned on a same side (Figs. 4-5), and a battery block (see annotated Fig. 13 provided below) is constituted by a row (C) in which the plurality of cells (12) adjacent to each other are arranged in a line (Figs. 4 and annotated Fig. 13 provided below, [0048]); and
a plate (18, upper case) disposed above the plurality of the one end parts (30b) of the plurality of cells (12) being arranged (Figs. 3-5 and 8, [0053]-[0054]), the plate (18) including:
	holes (56a, 56b, apertures) that are provided in the plate (18) and through each of which the positive electrode terminal (32b) and the negative electrode terminal (32a) of each of the plurality of cells (12) are exposed (Figs. 8-10, [0054]), and
	a plurality of conductive members (78, common bus bar) disposed on a surface of the plate (18) opposite to a surface opposed to the plurality of cells (12) (Figs. 4, 9-10, and 13, [0074]), wherein, 
the plurality of conductive members (78) extend along the row (C) in which the plurality of cells (12) of the battery block (see annotated Fig. 13 provided below) are arranged in the line ([0048], [0079]),
two of the plurality of conductive members (78) are disposed in the battery block (see annotated Fig. 13 provided below), and 
each of the plurality of conductive members (78) includes terminal connecting parts (84) accommodated in the holes (56a, 56b) (see annotated Fig. 10 provided below, wherein the terminal connecting parts 84 extend into the holes 56a, 56a in the horizontal direction and therefore are accommodated in the holes 56a, 56b) and connected to the terminals (32a, 32b) of a same pole of each of the cells (12) included in the battery block (see annotated Fig. 13 provided below) (Fig. 10, wherein the terminal connecting parts 84 are connected to the terminals 32a, 32b and the terminals 32a, 32 extend through the holes 56a, 56b and therefore the terminal connecting parts 84 are connected through the holes 56a, 56b to the terminals 32a, 32b).

    PNG
    media_image3.png
    580
    994
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    542
    780
    media_image4.png
    Greyscale


Regarding Claim 12, Shimizu discloses in Figs. 2-4 a battery module ([0042], battery assembly) comprising:
a plurality of cells (12) ([0042]), each of the plurality of cells (12) including an electrode group (31), a battery case (30) accommodating the electrode group (31) ([0044]), a positive electrode terminal (32b) and a negative electrode terminal (32a) disposed on one end part (30b, lid) of each of the plurality of cells (12) (Fig. 5, [0044]-[0045]), the plurality of cells (12) being arranged in such a manner that a plurality of the one end parts (30b) of the plurality of cells (12) are positioned on a same side (Figs. 4-5), and a battery block (see annotated Fig. 13 provided below) is constituted by a row (C) in which the plurality of cells (12) adjacent to each other are arranged in a line (Figs. 4 and annotated Fig. 13 provided below, [0048]); and
a plate (18, upper case) disposed above the plurality of the one end parts (30b) of the plurality of cells (12) being arranged (Figs. 3-5 and 8, [0053]-[0054]), the plate (18) including:
	holes (56a, 56b, apertures) that are provided in the plate (18) and through each of which the positive electrode terminal (32b) and the negative electrode terminal (32a) of each of the plurality of cells (12) are exposed (Figs. 8-10, [0054]), and
	a plurality of conductive members (78, common bus bar) disposed on a surface of the plate (18) opposite to a surface opposed to the plurality of cells (12) (Figs. 4, 9-10, and 13, [0074]), wherein, 
the plurality of conductive members (78) extend along the row (C) in which the plurality of cells (12) of the battery block (see annotated Fig. 13 provided below) are arranged in the line ([0048], [0079]),
two of the plurality of conductive members (78) are disposed in the battery block (see annotated Fig. 13 provided below), and 
each of the plurality of conductive members (78) includes terminal connecting parts (84) connected through the holes (56a, 56b) to the terminals (32a, 32b) of a same pole of each of the cells (12) included in the battery block (see annotated Fig. 13 provided below) (Fig. 10, wherein the terminal connecting parts 80 are connected to the terminals 32a, 32b and the terminals 32a, 32 extend through the holes 56a, 56b and therefore the terminal connecting parts 84 are connected through the holes 56a, 56b to the terminals 32a, 32b),
the battery case (30) includes an opening ([0044], see opening covered by lid 30b) near the one ends of the cells (12), a bottom portion (30a) formed near an other end portion of the battery case (30) which is opposed to the one end portion in a height direction of the cells (12) and perpendicular to a row direction of the plurality of cells (12) ([0044]), and
a portion (32a, 32b) near the opening ([0044], see opening covered by lid 30b) of the battery case (30) is joined to the one of the terminal connecting parts (84) (Figs. 5, 10 and 14, [0044], [0074]-[0075], see terminals 32a, 32b formed on a lid 30b that covers the opening and therefore are near the opening).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020), as applied to Claim 1 above, and further in view of Kim et al. (US PGPub 2018/0351206, which has a foreign priority date of June 1, 2017).
Regarding Claim 4, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein each of the plurality of conductive members (78) is made of metal ([0074], aluminum).
Specifically, Shimizu discloses wherein the material of each of the plurality of conductive members (78) is not particularly limited so long as it is electrically conductive ([0074], [0138]).
However Shimizu does not explicitly disclose wherein each of the plurality of conductive members is made of a metal foil.
Kim teaches a conductive member (200, 300, bus bar) for a battery ([0030]), wherein the conductive member (200, 300) includes terminal connecting parts (210, 310) connected to a terminals of a same pole (121, 131) of the battery ([0047]-[0048], [0053]-[0054]).
Specifically, Kim teaches wherein the conductive member (200, 300) may be a metal foil ([0046], [0052], copper or aluminum foil).
It would have been obvious to one of ordinary skill in the art to make the plurality of conductive members of Shimizu of a metal foil, as taught by Kim, as such is an electrically conductive material and therefore the skilled artisan would have reasonable expectation that such would successfully form functioning conductive members, as desired by Shimizu.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020), as applied to Claim 1 above, and further in view of Ito et al. (JP 2013-073929, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 5, Shimizu discloses all of the limitations as set forth above. However, Shimizu does not explicitly disclose wherein each of the plurality of terminal connecting parts  connected to the negative electrode terminals has a fuse function due to having a cross-sectional area of a current flow passage less than or equal to a predetermined area.
	Ito teaches in Figs. 1-4 a battery module (10) comprising a plurality of cells (11) capable of protecting a cell when an abnormal excessive current flows while reducing the number of parts (P1, para 4 and P4, para 4).
	Specifically, Ito teaches in Figs. 1-4 wherein the battery module (10) comprises a plurality of conductive members (30) (P5, para 2), wherein each of the plurality of conductive members (30) includes terminal connecting parts (34) connected to terminals (13A, 13B) of a same pole of each of the cells in the plurality of cells (12) (P5, para 5).
	Ito further teaches wherein each of the plurality of terminal connecting parts (34) has a fuse function due to having a cross-sectional area of a current flow passage less than or equal to a predetermined area so that when an excessive current flows, the cross-sectional area less than or equal to the predetermined area has a higher resistance than other parts of the plurality of conductive members so that the amount of heat generation becomes large and melts, thereby interrupting the current (P2, para 2, P5, para 5-6, and P6, para 5).
	It would have been obvious to one of ordinary skill in the art to form the plurality of terminal connecting parts connected to the negative electrode terminals of Shimizu to have a fuse function due to having a cross-sectional area of a current flow passage less than or equal to a predetermined area, as taught by Ito, in order to protect a cell of the plurality of cells in the battery module when an abnormal excessive current flows while reducing the number of parts.
Allowable Subject Matter
Claims 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 7 is directed to the battery module as set forth above, wherein each of the plurality of terminal connecting parts has a protruding shape that protrudes in a corresponding hole of each of the plurality of conductive members.
The closest art is considered to be Seol et al. (US PGPub 2019/0097190). However, Seol has an effective filing date of September 22, 2017, which occurs after the effective filing date of the claimed invention, and therefore is not considered to be prior art.
The closest prior art is considered to be Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020).
Regarding Claim 7, Shimizu discloses all of the limitations as set forth above. While Shimizu discloses wherein each of the plurality of terminal connecting parts (84) has a protruding shape (Fig. 10), Shimizu does not disclose wherein such protrudes in a corresponding hole of each of the plurality of conductive members.
It would not have been obvious to one of ordinary skill in the art to modify the plurality of terminal connecting parts of Shimizu having a protruding shape such that they protrude in a corresponding hole of each of the plurality of conductive members, as called for in the claimed invention, as such was neither disclosed nor suggested by the prior art and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation of doing without drastically interfering with the structure of the plurality of conductive members and plurality of terminal connecting parts of Shimizu, and consequently the skilled artisan would not have had reasonable expectation that such could successful be implemented in the battery module of Shimizu without inferring with the structure of the battery module desired by Takahashi.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein each of the plurality of terminal connecting parts has a protruding shape that protrudes in a corresponding hole of each of the plurality of conductive members” in combination with all of the other limitations taken as a whole.
Claim 8 is dependent on Claim 8 and therefore is considered allowable subject matter for the reasons set forth above.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 10 is directed to the battery module as set forth above, wherein the plurality of conductive members are separated by slits from each other having a zigzag shape.
The closest prior art is considered to be Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020), and further in view of Nakamura et al. (US PGPub 2015/0179995).
Regarding Claim 10, Shimura discloses all of the limitations as set forth above. Shimizu further discloses wherein the plurality of conductive members (78) are separated from each other (Fig. 13, e.g. see a plurality of conductive members 78 in the first row of the battery module that are separated from the plurality of conductive members 78 in the second row of the battery pack).
However, Shimura does not disclose wherein the plurality of conductive members are separated by slits from each other having a zigzag shape.
Nakamura teaches in Figs. 2-3 a battery module (10) comprising a battery block (battery array) including a plurality of cell rows (BG(1)-(4)), in each of which a plurality of cells (Bt) are arranged in a line along a row direction ([0032]) and a plurality of conductive members (41, 42, 43), wherein each of the plurality of conductive members (41, 42, 43) includes terminal connecting parts (81) connected through holes to terminals (Btp) of the cells (Bt) (Fig. 5, [0036], [0039]-[0041]).
Specifically, Nakamura teaches wherein the plurality of conductive members (41, 42, 43) are separated by slits from each other having a zigzag shape (Figs. 2-3).
However, the Examiner notes that Shimizu further discloses a second conductive member (80) that specifically connects the first row of the battery pack with the second row of the battery pack (Fig. 13, [0092], [0095]-[0096]).
Consequently, it would not have been obvious to one of ordinary skill in the art to separate the plurality of conductive members of Shimizu by slits from each other having a zigzag shape, as taught by Nakamura and as called for in the claimed invention, as such was neither disclosed nor suggested by the prior art and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation of doing without interfering with the second conductive members of Shimizu that connect the first row of the battery pack with the second row of the battery pack, as desired by Shimizu.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the plurality of conductive members are separated by slits from each other having a zigzag shape” in combination with all of the other limitations taken as a whole.
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the arrangement of Fig. 13 of Shimizu is clearly different from the arranged as recited by amended Claim 1. As such, Shimizu does not anticipate Claim 1.
The Examiner respectfully disagrees and notes that while the arrangement of Fig. 13 of Shimizu may look different than the arrangement shown in the drawings of the present application, Shimizu still reads on the claims as set forth in rejection above. 
Thus, the arguments are not found to be persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geshi et al. (US PGPub 2016/0181579) discloses in Figs. 2-5 a battery module (40) comprising, among additional limitations, a plurality of conductive members (Fig. 6), each of the plurality of conductive members include terminal connecting parts (16, 17) connected through holes (19) to terminals of a same pole of cells (2) ([0033]-[0036]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        April 21, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
April 28, 2022